DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Anthony Iannitelli (Reg. No. 55,291) on 4 February 2021 and 9 February 2021.  Claims 1-4, 6, 7, 10 and 11 have been amended.  Claims 8, 9 and 13 have been cancelled.  Claims 1-7 and 10-12 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Iannitelli (Reg. No. 55,291) on 9 February 2021.

Examiner’s Note: The Examiner corrected a grammatical issues with claim 6 (i.e. changed “include” to “includes”).  The correction does not change the scope of the claim limitation. 


Claims
1.  (Currently Amended)  An apparatus for storing and providing electrical energy, the apparatus comprising:
a meter for capturing an electrical load profile and respective operating state values for each of a plurality of energy storage devices;
a data memory for storing data relating to a respective[[an]] assessment profile for each of the plurality of devices respective  for each of the plurality of devices 
a processor for dividing the electrical load profile into a plurality of partial load profiles and assigning one partial load profile of the plurality of partial load profiles [[them]] to each of the plurality of devices, wherein the plurality of partial load profiles are assigned based on the respective assessment profile of each of the plurality of energy storage devices 
a controller [[for]] operating each of  the plurality of energy storage devices using the assigned partial load profiles  according to [[for]] the electrical load profile.

2.  (Currently Amended)  The energy storage apparatus as claimed in claim 1, wherein each energy storage device of the plurality of energy storage devices comprises a device 
respective assessment profile comprises a matrix or a three-dimensional graph.

4.  (Currently Amended)  The energy storage apparatus as claimed in claim 1, wherein the processor expands each of the respective assessment profiles in terms of number, scope, and/or degree of detail using values captured by the meter.

5.  (Previously Presented)  The energy storage apparatus as claimed in claim 1, wherein additional assessment profiles are stored in the data memory.

6.  (Currently Amended)  The energy storage apparatus as claimed in claim 1, wherein the respective criteria includes one or more factors selected from a group consisting of: service life, efficiency, energy density, power density, discharge time, and costs.

7.  (Currently Amended)  The energy storage apparatus as claimed in claim 1, wherein the respective operating state values include one or more factors selected from a group consisting of: temperature, state of charge, humidity, pressure, radiation values, capacity, and power.

8.  (Cancelled)  

9.  (Cancelled)  

capturing an electrical load profile and respective operating state values for each of a plurality of energy storage devices with a meter;
storing data relating to a respective of the plurality of devices each respective respective operating parameters on respective for each of the plurality of devices 
dividing the electrical load profile a plurality of partial load profiles and assigning one partial load profile of the plurality of partial load profiles [[them]] to each of the plurality of [[an]] energy storage devices the [[a]] respective assessment profile of each of the plurality of energy storage devices 
controlling each of the plurality of energy storage devices using the assigned partial load profiles to jointly provide electrical power according to [[for]] the electrical load profile 

11.  (Currently Amended)  The method as claimed in claim 10, wherein [[the]] at least one assessment profile of the assessment profiles is expanded in terms of number, scope, and/or degree of detail by the processor using values captured by the meter.



13.  (Cancelled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Publications; e.g. U.S. Patent Publication No. 2014/0172182 A1 discloses a system and method for controlling the distribution of energy from a plurality of energy resources to a load; and U.S. Patent Publication No. 2017/0063125 A1 discloses controlling power delivery of energy storage systems having multiple energy storage element types.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of an apparatus, and respective method thereof, comprising of a processor dividing an electrical load profile into a plurality of partial load profiles and assigns one partial load profile to each of a plurality of energy storage devices, wherein the plurality of partial load profiles are assigned based on a respective assessment profile of each of the plurality of energy storage devices; and a controller operating each of the plurality of energy storage devices using their assigned partial load profiles to jointly provide electrical power according to the electrical load profile.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to energy/power systems.

U.S. Patent Publication No. 2013/0054044 A1 discloses control of power grid operations such as grid stabilization and/or management of demand responses on distribution feeder grids.

U.S. Patent Publication No. 2013/0197710 A1 discloses a distributed electrical power system comprising a plurality of rechargeable power units such as electrical vehicles coupled to a common electrical power grid at remote locations.

U.S. Patent Publication No. 2018/0060772 A1 discloses a demand response management system which may be implemented with demand response logic.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117